Order entered September 18, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00545-CR

                         PROMISE LASHAWN KELLEY, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-56130-I

                                             ORDER
       The Court ORDERS court reporter Karren Jones to file, within TEN DAYS of the date

of this order, a supplemental record containing State’s Exhibit nos. 157, 158, 159, 160, 160, 162,

163, and 179, DVDs.

       We DIRECT the Clerk to send copies of this order to Karren Jones, court reporter,

Auxiliary Court, and to counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE